Citation Nr: 1138582	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  10-41 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to May 1982.

This matter is on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  However, jurisdiction over the appeal is currently with the Regional Office (RO) in Little Rock, Arkansas.  


FINDING OF FACT

In an October 2011 statement, which was prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his claim of entitlement to nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the claim of entitlement to nonservice-connected pension have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

In the present case, the Veteran perfected his appeal to the RO's denial of his claim for entitlement to nonservice-connected pension via a VA Form-9 submitted in October 2010.  However, in an October 2011 letter, the Veteran asked that his claim for nonservice-connected pension benefits be withdrawn from further consideration.

In view of the Veteran's expressed desire, as communicated by his appointed representative, the Board concludes that further action with regard to this claim is not appropriate. Therefore, the Board no longer has jurisdiction over the withdrawn issue and, as such, must dismiss the appeal of this claim.


ORDER

The issue of entitlement to nonservice-connected pension is dismissed without prejudice.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


